DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Preliminary Amendment
Receipt is acknowledged of a preliminary amendment, filed 29 April 2022, which has been placed of record and entered in the file.
Status of the claims:
Claims 1, 4, 5, 7-10, 12, 13 and 17-20 are pending for examination.
Claims 2, 3, 6, 11 and 14-16 are canceled.
Claims 1, 4, 7-10, 12, 17 and 20 are currently amended.
Specification and Drawings:
Amendments to the specification have not been submitted with the amendment filed 29 April 2022.
Amendments to the drawings have not been submitted with the amendment filed 29 April 2022.
Election/Restrictions
The requirement for restriction discussed during the telephone interivew with the attorney of record (Robert Jambor) on 19 April 2022 is withdrawn in light of the preliminary amendment filed 29 April 2022.  All pending claims 1, 4, 5, 7-10, 12, 13 and 17-20 have been examined.
Information Disclosure Statement
Receipt is acknowledged of Information Disclosure Statements, filed 5 March 2021, 21 July 2021 and 26 April 2022, which have been placed of record in the file.  An initialed, signed and dated copy of each of the PTO-1449 or PTO-SB-08 forms is attached to this Office action.
Allowable Subject Matter
Claims 1, 4, 5, 7-10, 12, 13 and 17-20 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1: the subject matter of the apparatus for forming product containing pouches from a travelling web of adhered films is allowable over the prior art because of the arrangement of the combination of structural limitations set forth in the claim and their functional relationship to one another. 
Claim 1 includes the following limitations which, in combination with the other structural limitations set forth in claim 1, are what make the subject matter of claim 1 allowable over the prior art:
“a rotatable forming drum defining a film support surface, including a plurality of mold configurations disposed in transverse circumferentially spaced rows; 
a film retention chamber in said film support surface preceding and trailing each of said mold configurations, including at least one leading film retention chamber preceding each said row of mold configurations and at least one trailing retention chamber trailing each transverse row of mold configurations, …
a continuous perimeter land within each said mold configuration and a continuous blade groove formed between each said continuous perimeter land and the perimeter separation land surrounding each said mold configuration…
a vacuum system including passages in said drum connecting to said mold configurations and passages in said drum connecting to said film retention chambers configured to provide vacuum to said mold configurations to retain the film within said mold configurations and to said film retention chambers to retain the film during separation of said pouches from the travelling web of films.”
The prior art discloses various features of the claim:
Bahrani reference (US 4571924) discloses mold configurations on a drum, and teaches a vacuum system which is connected to leading and trailing apertures (59) in peripheral lands (57).
Waterman et al. (US 2018/0133919) discloses mold configurations on a drum, and teaches peripheral separation blades (266, 268) which fit within drum grooves (226).  While there is a vacuum system, there are no leading or trailing film retention chambers.
Fujii et al. (US 5366685) discloses mold configurations on a drum, and teaches leading and trailing suction retaining holes 35.  There is no separating station with blades and there are no corresponding grooves on the drum.
A skilled artisan would have recognized that any modification to one of the prior art references to Bahrani, Waterman et al. or Fujii et al. would have required more than simply substitution or combination of old and well known structures.  Any modification to the structure of Bahrani, Waterman et al. or Fujii, and its method of use, in order to arrive at the claimed subject matter would have required a reworking of the structure and the principle of operation in a manner which would not have been apparent to a person having ordinary skill in the relevant art, and would have required the improper benefit of the teachings of Applicant’s disclosure.
Additionally, while various features of the claimed subject matter are found individually in the prior art, a skilled artisan would have to include knowledge gleaned only from the applicant's disclosure to combine or modify the teachings of the prior art to produce the claimed subject matter, and thus obviousness would not be proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  There is no teaching, suggestion, or motivation found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art to combine or modify the teachings of the prior art to produce the claimed invention, and thus obviousness would not be proper.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
 Regarding independent claim 18: the subject matter of the method for forming product containing pouches from a travelling web of adhered films is allowable over the prior art because of the combination of method step limitations set forth in the claim and their relationship to one another. 
Claim 18 includes the following limitations which, in combination with the other limitations of claim 18, are what make the claim allowable over the prior art, as the subject matter of claim 18 is neither taught or suggested by the prior art:
“supporting a base film on said film support surface overlying said mold configurations to form a base film into said mold configurations and said film retention chambers to secure said base film overlying said mold configurations, …
maintaining said vacuum to said mold configurations until after filling said pockets and applying said lid film, 
operatively coacting said separation blades in register with said mold configurations to separate completed pouches from said travelling web of adhered films;
 maintaining said vacuum to said film retention chambers until after separating said pouches.”
Similar to the discussion above with regard to claim 1, the prior art discloses various features of the claim.  However, a skilled artisan would have recognized that any modification to one of the prior art references to Bahrani, Waterman et al. or Fujii et al. would have required more than simply substitution or combination of old and well known structures.   Any modification to the structure of Bahrani, Waterman et al. or Fujii, and its method of use, in order to arrive at the claimed subject matter would have required a reworking of the structure and the principle of operation in a manner which would not have been apparent to a person having ordinary skill in the relevant art, and would have required the improper benefit of the teachings of Applicant’s disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed on the attached form (PTO-892) are cited to show methods and machines for forming product containing packages from traveling webs.  All are cited as being of interest and to show the state of the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460. The examiner can normally be reached Monday - Friday (7:30-4:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Stephen F. Gerrity
Primary Examiner
Art Unit 3731



/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        6 May 2022